Citation Nr: 1048082	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for SP discectomy 
and lumbar fusion with degenerative disc disease of the lumbar 
spine.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 2001. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied a rating in excess of 20 percent for residuals of 
discectomy and lumbar sacral fusion with radiculopathy.  In an 
August 2010 rating decision the RO granted entitlement to a 
rating increase from 20 to 40 percent for SP discectomy and 
lumbar sacral fusion with degenerative disc disease of the lumbar 
spine.  


FINDINGS OF FACT

In December 2010 correspondence from the Veteran the Board was 
notified that the Veteran wished to withdraw his appeal 
concerning the issue of entitlement to a rating in excess of 40 
percent for SP discectomy and lumbar fusion with degenerative 
disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2010 correspondence from the Veteran the Board was 
notified that he wished to withdraw his appeal concerning the 
issue of entitlement to a rating in excess of 40 percent for SP 
discectomy and lumbar fusion with degenerative disc disease of 
the lumbar spine.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review this issue and it is dismissed.

ORDER

The appeal concerning the issue of entitlement to a rating in 
excess of 40 percent for SP discectomy and lumbar fusion with 
degenerative disc disease of the lumbar spine is dismissed.


____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


